Appeal unanimously dismissed. Memorandum: This appeal has been rendered moot by petitioner’s release on parole (see, Matter of Wright v Rodriguez, 173 AD2d 1078; see also, People ex rel. Guggenheim v Mucci, 31 NY2d 957; Matter of Smith v New-berry, 154 AD2d 941, lv denied 75 NY2d 705). Because this proceeding does not raise an issue likely to escape judicial review, it presents no exception to the mootness doctrine (see, Matter of Wright v Rodriguez, supra; Matter of Smith v Newberry, supra). (Appeal from Judgment of Supreme Court, Livingston County, Houston, J.—Article 78.) Present—Green, J. P., Balio, Fallon, Callahan and Davis, JJ.